DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 12.
Amended: 1-2, 12, 14 and 16.
Cancelled: 6-10, 13 and 15.
Pending: 1-5, 11-12, 14, 16 and 17-18. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 6-11, filed 11/16/2021, with respect to claim(s) 1-6 and 11-12 have been fully considered and are persuasive.  The rejection of claim(s) 1-6 and 11-12 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-5, 11-12, 14, 16 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BILGER and SON.
BILGER discloses a memory device comprising at least a plurality of memory cells and a memory control unit to read and write user data to said memory cells is provided. The memory device comprises further a monitoring unit for retrieving a plurality of data concerning the memory device and a comparing unit. The comparing unit receives an output signal of the monitoring unit and is configured to compare the plurality of retrieved data with a plurality of reference values.
SON discloses a memory device used with a relaxed timing requirement specification according to temperatures, an operation method thereof, and a memory controller and a memory system using the memory device are provided. The memory device has a first timing characteristic at a first temperature and a second timing characteristic that is longer than the first timing characteristic at a second temperature. If a temperature of the memory device is higher than a reference temperature, the memory controller controls the first timing characteristic as a timing requirement specification of the memory device. If the temperature of the memory device is lower than the reference temperature, the memory controller controls the second timing characteristic as the timing requirement specification of the memory device.
 
Re: Independent Claim 1 (and dependent claim(s) 2-5 and 11), there is no teaching or suggestion in the prior art of record to provide:
 determine a target reference size corresponding to the temperature information, compare a size of the write data temporarily stored in the write buffer and the target reference size, and generate write timing information when the size of the write data is equal to or greater than the target reference size; and a write operation controller to control the write buffer to transfer the write data to the memory device at the write timing

Re: Independent Claim 12 (and dependent claim(s) 14, 16 and 17-18), there is no teaching or suggestion in the prior art of record to provide:
determining a target reference size corresponding to the temperature information Client Ref. No.: Po200242HDcomparing a size of the write data stored in the write buffer and the target reference size; determining a write timing indicating a time point at which the write data stored in the write buffer is to be transferred to when the size of the write data is equal to or greater than the target reference size; controlling the write buffer to transfer the write data stored in the write buffer to the memory device at the write timing in response to determining the write timing; and transferring a program command instructing to store the write data transferred from the write buffer to the memory device. 
 	
.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov